Name: Commission Regulation (EEC) No 1816/91 of 27 June 1991 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/ 14 Official Journal of the European Communities 28 . 6 . 91 COMMISSION REGULATION (EEC) No 1816/91 of 27 June 1991 fixing the sluice-gate prices and levies for poultrymeat equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 January to 31 May 1991 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ; Whereas the levy on chicks must be calculated in the same way as the levy on slaughtered poultry ; whereas, however, the quantity of feed grain used in the calculation must be that shown in Annex I to Regulation (EEC) No 2778/75 ; whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable to chicks ; Whereas the levy on the products specified in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived from the levy on slaughtered poultry on the basis of the coefficients set out in the Annex to Commission Regula ­ tion (EEC) No 3011 /79 of 20 December 1979 fixing the coefficients for calculating levies on derived poultrymeat products and repealing Regulation No 199/67/EEC (% as last amended by Regulation (EEC) No 3986/87 P) ; Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 ; Whereas sluice-gate prices for the products specified in Article 1 ( 1 ) of Regultion No 2777/75 must be fixed in advance for each quarter ; Whereas, as the levies and sluice-gate prices were fixed latterly in Commission Regulation (EEC) No 745/91 (3), for the period 1 April to 30 June 1991 , new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1991 ; Whereas the levy on slaughtered poultry is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain specified in Annex I to Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (4), as last amended by Regulation (EEC) No 3986/87 0 ; Whereas the price within the Community for that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2778/75 ; whereas the price for the like quantity on the workd market must be determined in accordance with Article 3 thereof ; Whereas the said Article 3 provides that the price for each type of feed grain on the world market shall be Whereas, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50 , 0210 90 71 , 0210 90 79 , 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1602 39 90, in respect of which the rate of duty has been bound within GATT, the levies must not exceed the amount resulting from that binding ; Whereas the sluice-gate price for slaughtered poultry is made up of two components ; Whereas the first component must be equal to the price on the world market for the quantity of feed grain shown in Annex II to Regulation (EEC) No 2778/75 ; Whereas the price for that quantitiy of cereals must be determined in accordance with Article 4 (2) and (3) of Regulation (EEC) No 2778/75 ;(') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 128 , 11 . 5. 1989, p. 29. O OJ No L 80, 27. 3 . 1991 , p. 27. (6) OJ No L 337, 29 . 12. 1979, p. 65 . O OJ No L 376, 31 . 12. 1987, p. 7. (4) OJ No L 282, 1 . 11 . 1975, p. 84. (4 OJ No L 376, 31 . 12. 1987, p . 7. 28 . 6 . 91 Official Journal of the European Communities No L 166/15 territories (OCT) (2), as last amended by Regulation (EEC) No 523/91 (3) ; special import arrangements were intro ­ duced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in parti ­ cular for certain poultrymeat products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Whereas the said Article 4 provides that the price for each cereal on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calcu ­ lated ; whereas that period is 1 January to 31 May 1991 ; Whereas the second amount, which represents other feeding costs and overhead costs of production and marketing, is fixed in Annex II to Regulation (EEC) No 2778/75 ; Whereas the sluice-gate price for chicks must be calcu ­ lated in the same way as the sluice-gate price for slaught ­ ered poultry ; whereas, however, the quantity of feed grain used in the calculation must be that shown in Annex II to Regulation (EEC) No 2778/75 ; whereas the standard amount must be that fixed in the same Annex ; Whereas the sluice-gate price for the products specified in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived from the sluice-gate prices for slaughtered poultry on the basis of the coefficients fixed for these products in accordance with Article 5 (3) of that Regulation ; Whereas, by Council Regulations (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (') and (EEC) 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the Africain, Caribbean and Pacific States (ACP States) or the overseas countries and HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 ^nd the sluice-gate prices provided for in Article 7 thereof, in respect of the products specified in Article 1 ( 1 ), shall be as set out in the Annex hereto. 2. However, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1 602 39 90, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 84, 30 . 3 . 1990, p . 85 . O OJ No L 58, 5. 3. 1991 , p. 1 .(') Oj No L 370, 31 . 12. 1990, p . 121 . No L 166/16 Official Journal of the European Communities 28 . 6. 91 ANNEX to the Commission Regulation of 27 June 1991 fixing the sluice-gate prices and levies for poultrymeat (') CN code Sluice-gate price Levy Conventional rateof duty ECU/100 units ECU/100 units % 0105 1100 22,30 6,36 0105 19 10 98,93 20,95 0105 19 90 22,30 6,36 ECU/ 100 kg ECU/ 100 kg 0105 91 00 77,51 25,75 0105 99 10 87,12 40,05 0105 99 20 112,93 40,09 0105 99 30 102,59 30,12 0105 99 50 118,71 41,85 0207 10 11 97,38 32,36 0207 10 15 110,73 36,79 0207 10 19 120,65 40,07 0207 10 31 146,55 43,03 0207 10 39 160,64 47,17 0207 10 51 102,49 47,12 0207 10 55 124,46 57,21 0207 10 59 138,29 63,56 (2) 0207 10 71 161,33 57,27 0207 10 79 152,20 60,93 (2) 0207 10 90 169,59 59,78 0207 21 10 110,73 36,79 0207 21 90 120,65 40,07 0207 22 10 146,55 43,03 0207 22 90 160,64 47,17 0207 23 11 124,46 57,21 0207 23 19 138,29 63,56 (2) 0207 23 51 161,33 57,27 0207 23 59 152,20 60,93 (2) 0207 23 90 169,59 59,78 0207 31 00 1 613,30 572,70 3 0 0207 39 11 283,35 107,65 0207 39 13 132,72 44,08 0207 39 15 91,46 33,51 0207 39 17 63,32 23,20 0207 39 21 182,70 60,70 0207 39 23 171,63 57,02 0207 39 25 281,42 103,10 0207 39 27 63,32 23,20 0207 39 31 307,76 90,36 28 . 6 . 91 Official Journal of the European Communities No L. 166/ 17 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/ 100 kg % 0207 39 33 176,70 51,89  0207 39 35 91,46 33,51  0207 39 37 63,32 23,20  0207 39 41 234,48 68,85  0207 39 43 109,91 32,27  0207 39 45 197,84 58,09  0207 39 47 281,42 103,10  0207 39 51 63,32 23,20  0207 39 53 319,62 1 27,95 (2)  0207 39 55 283,35 1 07,65 (2)  0207 39 57 152,12 69,92  0207 39 61 167,42 67,02 (2)  0207 39 63 186,55 65,76  0207 39 65 91,46 33,51 O  0207 39 67 63,32 23,20 (2)  0207 39 71 228,30 91,40 (2)  0207 39 73 182,70 60,70 (2)  0207 39 75 220,69 88,35 (2)  0207 39 77 171,63 57,02 (2)  0207 39 81 193,66 82,70 (2)  0207 39 83 281,42 103,10  0207 39 85 63,32 23,20  0207 39 90 161,82 59,28 10 0207 41 10 283,35 107,65  0207 41 1 1 132,72 44,08  0207 41 21 91,46 33,51  0207 41 31 63,32 23,20  0207 41 41 182,70 60,70  0207 41 51 171,63 57,02  0207 41 71 281,42 103,10  0207 41 90 63,32 23,20  0207 42 10 307,76 90,36  0207 42 1 1 176,70 51,89  0207 42 21 91,46 33,51  0207 42 31 63,32 23,20  0207 42 41 234,48 68,85  0207 42 51 109,91 32,27  0207 42 59 197,84 58,09 _ 0207 42 71 281,42 103,10  0207 42 90 63,32 23,20 .  0207 43 1 1 319,62 127,95 (2)  0207 43 15 283,35 107,65 (2)  0207 43 21 152,12 69,92  0207 43 23 167,42 67,02 (2)  I No L 166/18 Official Journal of the European Communities 28 . 6. 91 CN code Sluice-gate price Levy Conventional rateof duty I ECU/ 100 kg ECU/ 100 kg °/ » 0207 43 25 186,55 65,76  0207 43 31 91,46 33,51 (2)  0207 43 41 63,32 23,20 (2)  0207 43 51 228,30 91,40 (2)  0207 43 53 182,70 60,70 (2)  ' 0207 43 61 220,69 88,35 (2)  0207 43 63 171,63 57,02 (2)  0207 43 71 193,66 82,70 (2)  0207 43 81 281,42 103,10  0207 43 90 63,32 23,20  0207 50 10 1 613,30 572,70 3 0 0207 50 90 161,82 59,28 10 0209 00 90 140,71 51,55  0210 90 71 1 613,30 572,70 3 0210 90 79 161,82 59,28 10 1501 00 90 168,85 61,86 18 1602 31 11 293,10 86,06 17 1602 31 19 309,56 113,41 17 1602 31 30 168,85 61,86 17 1602 31 90 98,50 36,08 17 1602 39 11 278,50 107,36  1602 39 19 309,56 113,41 17 1602 39 30 168,85 61,86 17 1602 39 90 98,50 36,08 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP/OCT countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation. (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex . (3) The Common Customs Tariff duties on these products originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected .